Citation Nr: 0841027	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-17 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$6,786.33.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to February 
1977, March 1977 to April 1978, April 1978 to April 1981, 
January to March 1990, November 1996 to July 1997, June 2000 
to March 2001, February to August 2002, July 2003 to June 
2004, and subsequent periods of active duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 determination of the Committee on Waivers 
and Compromises (Committee) of the RO, which denied the 
veteran entitlement to waiver of recovery of an overpayment 
of disability compensation benefits in the calculated amount 
of $6,786.33.  The Committee actually calculated a debt in 
the amount of $10, 448.33, which was reduced to $6,786.33 
when the veteran returned some uncashed VA benefits checks in 
his possession.

The veteran requested a hearing before a Veterans Law Judge 
but asked that his hearing be postponed on several occasions.  
Most recently, he was scheduled to testify at a hearing to be 
held at VA's Central Office in Washington, DC in November 
2008.  On the date of the hearing, he transmitted a signed 
statement in which he indicated that he wished to cancel the 
hearing with the understanding that his representative would 
continue to represent him before the Board.  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record, as he has requested.  See 38 
C.F.R. § 20.704(e) (2008).  


FINDINGS OF FACT

1.  The veteran's service-connected disability compensation 
benefit payments were retroactively terminated due to reentry 
into active duty; the calculated overpayment in the amount of 
$6,786.33, was properly created.

2.  The veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  The veteran was at fault in the creation of the debt in 
failing to report changes in address and reentry into active 
duty; any VA fault in the creation of the debt is outweighed 
by the degree of fault attributable to the veteran.

4.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

5.  Recovery of the assessed overpayment is not shown to have 
deprived the veteran of basic necessities.

6.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

7.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$6,786.33 are not met.  38 U.S.C.A. §§ 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007), imposes obligations on 
VA in terms of its duties to notify and assist claimants of 
VA benefits.

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  However, 
the Court has held that the notice and duty-to- assist 
provisions of VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

In this case, the veteran has been afforded opportunities to 
present information and/or evidence in support of the claim, 
has been provided the reasons and bases for the denial of his 
claim, and has been afforded opportunities to respond.  
Moreover, all available pertinent evidence has been 
associated with the claims file and considered in the 
adjudication of the claim.  The Board further notes that VA 
attempted to verify the veteran's allegation that his VA 
checks were cashed by an individual other than himself by 
asking him to identify (by specificity or random) the checks 
that he wished VA to trace.  He did not respond to this 
inquiry.  The Board therefore finds that these actions 
satisfy any duties owed the veteran.  Hence, the claim is 
ready to be considered on the merits.

Discussion

The veteran has been in receipt of VA compensation benefits 
due to service-connected disabilities at a combined 
disability rating of 20 percent since March 1, 2000.  He has 
been assessed with an overpayment of compensation benefits 
because of his return to active duty on June 11, 2000.  
Compensation from VA cannot be paid concurrently with active 
duty or active duty for training pay.  10 U.S.C.A. § 12316 
(West 2002 and Supp. 2007); 38 U.S.C.A. § 5304(c) (West 2002 
& Supp. 2007).  The veteran was receiving payments from both 
sources from June 11, 2000 to November 23, 2004, when VA 
benefits payments were stopped.  

The veteran returned to active duty on June 11, 2000, and 
during the timeframe at issue herein, namely June 11, 2000 
through November 2004, he had three separate periods of 
active duty of which he did not advise VA.  Hence, benefits 
checks and direct deposit payments were not discontinued 
until VA was notified on November 23, 2004 by the United 
States Treasury that payments were suspended effective 
December 1, 2003 due to undeliverable checks.

The veteran does not dispute his failure to inform VA of his 
return to active duty.  He alleges instead that he did not 
receive most the funds in question because they were 
misappropriated in an identity theft scheme, because he 
closed a certain bank account, and/or implicitly due to many 
moves during the relevant period.  Indeed, the record 
reflects that between June 11, 2000 and November 2004, the 
veteran lived in at least three different locations to 
include Nebraska, California, and Florida.  With the 
exception of some checks, he asserts that he has no 
recollection of receiving the rest.

In all, the veteran was receiving compensation at the 20 
percent rate for well over four years after payments should 
have been terminated.  The debt, according to VA, amounted to 
$10,448.33.  During the course of these proceedings, the 
veteran returned certain checks in his possession, and the 
overpayment was recalculated as amounting to $6,786.33.  

The Board observes that the record contains a police report 
filed with the Omaha Police Department in January 2005 in 
which the veteran and his wife alleged that someone 
impersonating them opened an account at Wells Fargo Bank in 
2000 or 2001.  The record, however, contains no further 
information regarding this matter, and there is no 
corroborating evidence as to the alleged identity theft and 
resultant bank account.  During the course of this appeal, 
the veteran was given the opportunity to select any payments 
he wished so that endorsements could be verified.  He did not 
take advantage of this offer.  The Board concludes, 
therefore, that absent positive evidence of identity theft 
and the negotiation of the veteran's VA benefits checks by 
someone other than himself, it will not credit the veteran's 
assertions in this regard.  The Board is by no means 
challenging the veteran's credibility.  It is merely 
suggesting that there is no concrete evidence showing that 
the veteran was actually robbed, defrauded, or otherwise 
unlawfully deprived of his VA benefits payments.

The record reflects that the veteran has attained the rank of 
O-5.  The veteran submitted a VA Form 5655 Financial Status 
Report in March 2005 indicating a monthly gross salary of 
$6997.00 and deductions in the amount of $1793.  His stated 
monthly expenses including rent, food, utilities, 
entertainment, and contributions to a church totaled $3,930.  
His net monthly income less expenses came to $1,274.00.  The 
veteran maintained that he could pay $50.00 a month in 
satisfaction of his debt to VA.  In other communications, the 
veteran reported significant travel and other expenses as a 
result of maintaining two homes, one in Nebraska and the 
other at his duty station.

The veteran requested a waiver of the recovery of this debt, 
which was denied by the Committee in July 2005.  The veteran 
appealed this denial.

The Board notes that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 
38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 6-98 (Apr. 24, 1998).  
The veteran has challenged the validity of the debt charged 
against him as described above.  In December 2004, he 
indicated that he did not dispute that he owed a debt to VA 
but disputed the amount maintaining that someone else took 
possession of more than $5,000.00 of the funds paid him in 
undue disability compensation.  As outlined above, the Board 
does not accept these assertions, because they are not 
corroborated by any evidence apart from the veteran's self-
serving assertions and because the veteran did not ask that 
endorsements on random checks of his choosing be traced.  The 
Board notes that it is not a law enforcement agency and 
cannot arrange for an investigation as to whereabouts of the 
allegedly missing checks.  

As to the veteran's contentions that he did not receive some 
of the checks due, in part, to his frequent moves, it is not 
VA's responsibility to locate the veteran.  Rather, it is the 
veteran that must keep veteran apprised of his whereabouts.  
Indeed, "there is no burden on the part of the VA to turn up 
heaven and earth to find [a veteran]."  See Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Moreover, while it is shown that 
some checks were returned to the government as undeliverable, 
the record shows that those checks were reissued, and that 
there is no evidence that the veteran failed to receive those 
checks, to include being returned as undeliverable.

Recovery of overpayment of any benefits shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the veteran's part.  Thus, waiver of indebtedness is 
not legally precluded.  As such, the remaining question for 
consideration is whether it would be against the principles 
of equity and good conscience to require the veteran to repay 
the debt to the government.  38 C.F.R. §§ 1.963, 1.965.  The 
standard "Equity and Good Conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record shows the veteran was at 
fault in the creation of the debt in failing to report his 
return to active duty, and any perceived VA fault in the 
creation of the debt is considered to be outweighed by the 
degree of fault attributable to the veteran.  The Board also 
finds that waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
he would be allowed to retain funds to which he was not 
entitled while receiving active duty pay at the O-5 rate.  

Although the veteran has submitted financial status reports 
indicating an ability to repay a mere $50.00 a month toward 
his indebtedness created by the overpayment, he indicated 
that a sum $1,274.00 was left over after all expenses, to 
include those attributable to entertainment and religious 
donations, were paid.  Thus, there is no sign of need or 
financial hardship in the veteran's household.  Further, it 
is not shown that repayment would deprive the veteran of 
basic necessities.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  There is no 
indication that reliance on the overpaid benefits resulted in 
the veteran's relinquishment of a valuable right or the 
incurrence of a legal obligation.  After weighing all the 
evidence of record, the Board finds that recovery of the 
overpayment would not be against equity and good conscience.  
The veteran's fault in the creation of the debt and his 
unjust enrichment outweigh any possible financial hardship 
that may result from repayment.  The Board emphasizes that 
while $6786.33 is not a negligible amount of money, the 
veteran is fully capable of repayment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against a waiver of the assessed overpayment.


ORDER

A waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $6,786.33 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


